Citation Nr: 0735323	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders, including as secondary to a service-connected  
right foot disorder status post-bunionectomy.

2.  Entitlement to service connection for bilateral hip 
disorders, including as secondary to a service-connected  
right foot disorder status post-bunionectomy.

3.  Entitlement to service connection for bilateral wrist 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from January 2001 to November 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Winston Salem, 
North Carolina, which in pertinent part denied the claims at 
issue.  The rating decision also granted service connection 
for a low back and for post operative residuals of a right 
foot bunionectomy, and its scar residual.  There is no record 
in the claims file of the veteran disputing either her 
assigned initial rating or the effective date for those 
disorders.  Thus, they are not before the Board and will not 
be addressed.  See 38 C.F.R. §§ 20.200, 20.201 (2007).


FINDINGS OF FACT

1.  There is no currently diagnosed disorder pertaining to 
either knee.

2.  There is no currently diagnosed disorder pertaining to 
either hip.

3.  There is no currently diagnosed disorder pertaining to 
either wrist.


CONCLUSIONS OF LAW

1.  A knee disorder was not incurred in or aggravated by 
active service, and is not related to a service connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

2.  A hip disorder was not incurred in or aggravated by 
active service, and is not related to a service connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  A wrist disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2002 and January 2003 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in her possession.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

As noted above, the veteran is service connected for the 
residuals of her right foot bunionectomy.  She and her 
representative assert that she experienced chronic pain in 
her hips and knees due to the cam walker boot she wore for 
six months as part of her treatment of her right foot.  She 
also asserts that her in-service podiatrist was concern with 
muscle atrophy she manifested during that period.

The service medical records note that in January, March, and 
May 2001, the veteran presented with complaints of knee and 
hip pain.  At her January 2001 presentation she complained of 
left knee pain as a result of having been kicked in the back 
of her knee during a training activity.  She told the 
examiner she had applied ice, which eased her symptoms.  The 
examiner diagnosed a soft tissue injury to the left knee and 
prescribed further ice packs.  In March 2001, she twice 
presented with complaints of hip pain secondary to a reported 
fall at the rifle range.  At the first visit, examination 
revealed tenderness to palpation over the first [illegible], 
and tenderness to palpation of the tibia at the left mid-
shaft, and diffuse pain at the proximal tibia.  No specific 
diagnosis was rendered.  In mid-March 2001, the examiner 
diagnosed a bilateral glutal strain.  At the May 2001 
presentation, the veteran complained of bilateral hip and 
knee pain, and she told the examiner she believed it was 
connected to her right foot problems.

Examination of the hips revealed diffuse tenderness to 
palpation at mid-shaft, bilateral tibias, but no other 
positive findings.  Examination of both knees also revealed 
no positive findings.  The examiner rendered no diagnosis of 
a specific disorder of either joint.

The veteran's right foot disorder rendered her physically 
unfit for continued active service following her surgery.  On 
her Report Of Medical History for her examination for a 
medical board, she noted all of the above claimed disorders.  
On the June 2002 Report Of Examination For Medical Board, the 
examiner assessed the veteran's upper and lower extremities 
as normal.

In September 2002, the veteran complained of left wrist pain.  
Examination revealed tenderness to palpation over the lateral 
head of the ulna.  The joint manifested good range of motion 
but also pain on hyperextension.  The diagnosis was 
tendonitis with wrist pain.

At a March 2003 VA examination the appellant's knees each 
showed full motion, without evidence of instability, 
swelling, redness, or increased warmth.  She also showed full 
hip motion, bilaterally, without any significant pain..  
Finally, her wrists showed full motion, but there was some 
popping in the left wrist on motion.  X-rays of the veteran's 
wrists, hips, and knees, were read as showing no positive 
findings.  The examiner rendered diagnoses of bilateral 
wrist, hip and knee pain, all with no pathology found.

A review of VA outpatient treatment records reveals no 
evidence of a diagnosed wrist, hip or knee disorder.

Congress specifically limits entitlement to service 
connection to cases where the claimant has a disability that 
was incurred or aggravated in-service, or was incurred or 
aggravated as a result of a service connected disorder.  38 
U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

The veteran is correct in her assertion that she received in-
service treatment for her complaints of pain.  But the 
evidence of record shows there is no diagnosed disability 
and, as noted above, mere pain without more is not subject to 
service connection.  Thus, the preponderance of the evidence 
is against her claims.  38 C.F.R. §§ 3.303, 3.310.  

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral knee 
disorders, including as secondary to a service-connected  
right foot disorder status post-bunionectomy, is denied.

Entitlement to service connection for bilateral hip 
disorders, including as secondary to a service-connected  
right foot disorder status post-bunionectomy, is denied.

Entitlement to service connection for bilateral wrist 
disorders is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


